JUDGMENT

PER CURIAM.
This appeal was considered on the record from the United States District Court for the District of Columbia and on the brief filed by appellant. See Fed. R.App. P. 34(a)(2); D.C. Cir. Rule 34(j). It is
ORDERED AND ADJUDGED that the district court’s orders filed August 18, 2006, and September 19, 2006, be affirmed. Appellant has failed to establish that the district court erred in dismissing his complaint with prejudice on res judicata grounds, or in denying his “motion to add defendant Reggie B. Walton and Reinstate Civil Complaint, Ab Initio,” which also imposed filing restrictions on appellant.
Pursuant to D.C. Circuit Rule 36, this disposition will not be published. The Clerk is directed to withhold issuance of the mandate herein until seven days after resolution of any timely petition for rehearing or petition for rehearing en banc. See Fed. R.App. P. 41(b); D.C. Cir. Rule 41.